     Case 19-31680-5-mcr                     Doc 1             Filed 12/09/19 Entered 12/09/19 12:37:02                                          Desc Main
                                                              Document      Page 1 of 14


      Fill in this information to identify the case:

      United States Bankruptcy Court for the:

      Northern District of New York

     Case number    (If known):                                   Chapter 15                                                                         ❑ Check if this is an
                                                                                                                                                       amended filing


     Official Form 401
     Chapter 15 Petition for Recognition of a Foreign Proceeding                                                                                                12/15
 If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write debtor's name and case number (if known).


                                                    Paul Harris Benjamin
 1. Debtor's name


 2. Debtor's unique identifier                      For non-individual debtors:

                                                        ❑     Federal Employer Identification Number (EIN)

                                                        U    Other                                      . Describe identifier

                                                    For individual debtors:

                                                        ❑    Social Security number: xxx xx-

                                                        CI Individual Taxpayer Identification number (ITIN): 9 xx — xx —

                                                        g Other xxx-xxx-152                             . Describe identifier Canadian Social Security #


3. Name of foreign
   representative(s)                                Houle Roy S.A., Trustee to the Bankruptcy of Paul H. Benjamin, by Mathieu Roy

4. Foreign proceeding in which
   appointment of the foreign                       In the Matter of the Bankruptcy of Paul Harris Benjamin, # XX-XXXXXXX
   representative(s) occurred

5. Nature of the foreign
                                                Check one:
   proceeding
                                                A       Foreign main proceeding
                                                ❑       Foreign nonmain proceeding
                                                ❑       Foreign main proceeding, or in the alternative foreign nonmain proceeding


6. Evidence of the foreign                      ❑      A certified copy, translated into English, of the decision commencing the foreign proceeding and
      proceeding                                       appointing the foreign representative is attached.

                                                ❑      A certificate, translated into English, from the foreign court, affirming the existence of the foreign
                                                       proceeding and of the appointment of the foreign representative, is attached.

                                                •      Other evidence of the existence of the foreign proceeding and of the appointment of the foreign
                                                       representative is described below, and relevant documentation, translated into English, is attached.
                                                       Notice to creditors of the Appointment of Houle Roy. S.A. as Trustee, issued
                                                       by the Superintendent of Bankruptcy

7.    Is this the only foreign               ❑         No. (Attach a statement Identifying each country in which a foreign proceeding by, regarding, or against the
      proceeding with respect to                       debtor is pending.)
      the debtor known to the
                                             •         Yes
      foreign representative(s)?



Official Form 401                                       Chapter 15 Petition for Recognition of a Foreign Proceeding                                   page 1
  Case 19-31680-5-mcr                  Doc 1          Filed 12/09/19 Entered 12/09/19 12:37:02                                              Desc Main
                                                     Document      Page 2 of 14


  Debtor        Paul Harris Benjamin                                                               Case number orknoivo
                Name



  8. Others entitled to notice             Attach a list containing the names and addresses of:
                                           (I) all persons or bodies authorized to administer foreign proceedings of the debtor,
                                           (ii) all parties to litigation pending in the United States in which the debtor is a party at the time of filing of this
                                                petition, and
                                           (iii) all entities against whom provisional relief Is being sought under § 1519 of the Bankruptcy Code.


 9.    Addresses                        Country where the debtor has the center of Its                    Debtor's registered office:
                                        main Interests:

                                       Canada                                                             9600 Jean-Milot Villa
                                                                                                          Number          Street


                                                                                                          P.O. Box

                                                                                                          LaSalle, Quebec H8R1X7
                                                                                                          City              State/Province/Region ZIP/Postal Code


                                                                                                          Canada
                                                                                                          Country




                                       Individual debtor's habitual residence:                           Address of foreign representative(s):


                                       211 Sydney Cunningham                                              468A Notre-Dame Street
                                       Number          Street                                            Number        Street


                                       P.O. Box                                                          P.O. Box

                                       Beaconsfield, Quebec, 1—‘00./                                      Repentigny,QuebecJ6A2T
                                       City              State/Province/Region ZIP/Postal Code           City              State/Province/Region     ZIP/Postal Code

                                       Canada                                                            Canada
                                       Country                                                           Country




10.   Debtor's website (URL)           N/A


it Type of debtor                      Check one:

                                       ❑      Non-individual (check one):

                                               ❑     Corporation. Attach a corporate ownership statement containing the information
                                                     described In Fed. R. Bankr. P. 7007.1.

                                               ❑     Partnership

                                               ❑    Other. Specify:

                                   67.1 Individual




 Official Form 401                          Chapter 15 Petition for Recognition of a Foreign Proceeding                                            page 2
 Case 19-31680-5-mcr                   Doc 1             Filed 12/09/19 Entered 12/09/19 12:37:02                                          Desc Main
                                                        Document      Page 3 of 14


  Debtor            Paul Harris Benjamin                                                             Case number owovm)
                    Name




  12.   Why is venue proper in this         Check one:
        district?
                                                    Debtor's principal place of business or principal assets in the United States are in this district.
                                            ❑       Debtor does not have a place of business or assets in the United States, but the following
                                                    action or proceeding in a federal or state court is pending against the debtor in this district:


                                            ❑       if neither box is checked, venue is consistent with the interests of justice and the convenience
                                                    of the parties, having regard to the relief sought by the foreign representative, because:



 13.    Signature of foreign
        representative(s)                  I request relief in accordance with chapter 15 of title 11, United States Code.

                                           I am the foreign representative of a debtor in a foreign proceeding, the debtor is eligible for the
                                           relief sought in this petition, and I am authorized to file this petition.

                                           I have examined the information in this petition and have a reasonable belief that the
                                           information is true and correct.

                                           I declare under penalty of perjury that the foregoing is true and correct,


                                           x
                                                                                                             Houle Roy S.A., Trustee by Mathieu Roy
                                                Si n • e of foreign representative                           Printed name


                                           Executed on
                                                                Mpll / DD r/ YYYY




                                                Signature of foreign representative                          Printed name


                                           Executed on
                                                               MM / DD / YYYY



14.   Signature of attorney                                 Pay            ner„"
                                                Signature of Attorney for foreign representative
                                                                                                            Date        ialcoirD,0\c‘
                                                                                                                       MM / DD / YYYY

                                             Lee E Woodard
                                             Printed name
                                             Harris Beach, PLLC
                                             Firm name
                                             333 West Washington Street Suite 200
                                             Number          Street
                                            Syracuse                                                          NY             13202
                                             City                                                              State           ZIP Code


                                             (315) 214-2010                                                     Iwoodard@harrisbeach.com
                                             Contact phone                                                     Email address



                                             1845304                                                           NY
                                             Bar number                                                        State




Official Form 401                            Chapter 15 Petition for Recognition of a Foreign Proceeding                                        page 3
Case 19-31680-5-mcr           Doc 1     Filed 12/09/19 Entered 12/09/19 12:37:02                     Desc Main
                                       Document      Page 4 of 14




    1+1 Industrie Canada                Industry Canada
              Bureau du surintendant   Office of the Superintendent
              deS faillites Canada     of Bankruptcy Canada


  District of:     Quebec
  Division No.:   01 - Montreal
  Court No.:      500-11-054457-185
  Estate No.:     XX-XXXXXXX


                                                                      In the Matter of the Bankruptcy of:

                                                                             Paul Harris BENJAMIN
                                                                                     Debtor

                                                                                  HOULE ROY
                                                                           Licensed Insolvency Trustee

                                                                         Ordinary Administration


         CERTIFICATE OF AFFIRMATION OF SUBSTITUTION - Subsection 41(11)


  I, the undersigned, Official Receiver in and for this Bankruptcy District, do hereby certify that:

         on Jun 8th , 2018, an Order of the Court was issued, appointing the said Trustee pursuant to
         Section 41(11) of the Bankruptcy and Insolvency Act, Substitute Trustee of the estate of the
         aforesaid Debtor.

 The said Substitute Trustee is required:

      - to provide to me, without delay, security in the amount of NUL (Sec. 16(2));

      - to take immediate possession of all remaining property of the estate, together with all books,
          records, deeds and documents of the estate and of the administration.




                                                                                     Date: June 12, 2018, 9:00
 E-File/Depot Electronique                                                                      Official Receiver

  Sun Life Building, 1155 Metcalfe Street, Suite 950, Montreal, Quebec, Canada, H3B2V6, (877)376-9902


 Canada
Case 19-31680-5-mcr        Doc 1    Filed 12/09/19 Entered 12/09/19 12:37:02         Desc Main
                                   Document      Page 5 of 14



  Harris Beach PLLC
  Lee E. Woodard, Esq.
  333 West Washington Street, Suite 200
  Syracuse, NY 13202
  Telephone: (315) 423-7100
  Attorneys for Houle Roy, S.A.
  In its Capacity as Trustee and Foreign Representative for the Debtor

  UNITED STATES BANKRUPTCY COURT
  NORTHERN DISTRICT OF NEW YORK


  In re:                                                      Chapter 15

  PAUL HARRIS BENJAMIN,                                      Case No.

           Debtor in a Foreign Proceeding.


                           STATEMENT IDENTIFYING FOREIGN
                       PROCEEDINGS PURSUANT TO 11 U.S.C. § 1515(c)

           Houle Roy, S.A. (the "Trustee") is the Canadian Bankruptcy Court appointed Trustee for

  Paul Harris Benjamin ("Debtor") in a proceeding (the "Canadian Proceeding") under Section

 41(11) of the Bankruptcy and Insolvency Act of Canada, pending in file number 500-11-054457-

  185 before the Superior Court of Quebec (the "Canadian Bankruptcy Court"), in the District of

 Montreal (Commercial Division). The Trustee is the duly authorized foreign representative of

 the Debtor as defined by section 101(24) of title 11 of the United States Code (the "Bankruptcy

 Code"). On December 9, 2019, the Trustee commenced this Chapter 15 case (the "Chapter 15

 Case") by filing, on behalf of the Debtor and pursuant to sections 1504 and 1515 of the            .




 Bankruptcy Code, the Verified Chapter 15 Petition for Recognition of Foreign Main Proceeding

 and Related Relief along with the Official Form 401 (Chapter 15 Petition for Recognition of a

 Foreign Proceeding).




                                                 1
Case 19-31680-5-mcr           Doc 1    Filed 12/09/19 Entered 12/09/19 12:37:02             Desc Main
                                      Document      Page 6 of 14




              Pursuant to section 1515(c) of the Bankruptcy Code, the Trustee respectfully represents

   that the Canadian Proceeding is the only foreign proceeding (as such term is defined in section

    101(23) of the Bankruptcy Code) pending with respect to the Debtor that is known to the
   Trustee.

          I declare under penalty of perjury under the laws of the United States of America that the

   foregoing is true and correct to the best of my knowledge, information and belief.

                                                 AND I HA.y SI91sIED:


                                                 1Vjagiji Roy
                                                 Houle Roy, S.A.
                                                 Trustee of Paul Harris Benjamin


   Solemnly affirmed before at Montreal,
   this 05 day of December, 2019

                 /a/   ffz.

  Commis i6n of Oat s                 Ha.      "ct.   Jen ,/ /6 '

                                                            a" f a.uc
Case 19-31680-5-mcr              Doc 1    Filed 12/09/19 Entered 12/09/19 12:37:02     Desc Main
                                         Document      Page 7 of 14



   Harris Beach PLLC
   Lee E. Woodard, Esq.
   333 West Washington Street, Suite 200
   Syracuse, NY 13202
   Telephone: (315) 423-7100
   Attorneys for Houle Roy, S.A.
   In its Capacity as Trustee and Foreign Representative for the Debtor

   UNITED STATES BANKRUPTCY COURT'
   NORTHERN DISTRICT OF NEW YORK


   In re:                                                       Chapter 15

   PAUL HARRIS BENJAMIN,                                       Case No.

             Debtor in a Foreign Proceeding.


                             LIST PURSUANT TO BANKRUPTCY RULE 1007(a)(4)

            Houle Roy, S.A. (the "Trustee") is the Canadian Bankruptcy Court appointed Trustee for

  Paul Harris Benjamin ("Debtor") in a proceeding (the "Canadian Proceeding") under Section

  41(11) of the Bankruptcy and Insolvency Act of Canada, pending in file number 500-11-054457-

  185 before the Superior Court of Quebec (the "Canadian Bankruptcy Court"), in the District of

  Montreal (Commercial Division). The Trustee is the duly authorized foreign representative of

  the Debtor as defined by section 101(24) of title 11 of the United States Code (the "Bankruptcy

  Code"). On December 9, 2019, the Trustee commenced this Chapter 15 case (the "Chapter 15

 Case") by filing, on behalf of the Debtor and pursuant to sections 1504 and 1515 of the

 Bankruptcy Code, the Verified Chapter 15 Petition for Recognition of Foreign Main Proceeding

 and Related Relief along with the Official Form 401 (Chapter 15 Petition for Recognition of a

 Foreign Proceeding).

            The Trustee hereby files this list pursuant to Rule 1007(a)(4) of the Federal Rules of

 Bankruptcy Procedures and respectfully states as follows:


                                                     1
 297645\4847-2034-1422\ vl
Case 19-31680-5-mcr        Doc 1     Filed 12/09/19 Entered 12/09/19 12:37:02             Desc Main
                                    Document      Page 8 of 14



   Administrators in Foreign Proceeding Concerning the Debtor

             1.    The Trustee is the foreign representative, as that term is defined in section

   101(24) of the Bankruptcy Code, because it has been authorized by court order in the Canadian

  Proceeding to act as the foreign representative for the Debtor pursuant to the Certificate of

  Affirmation of Substitution dated June 12, 2018 (the "Canadian Appointment of Trustee").

          2.       The Trustee believes that, other than the Canadian Proceeding and this Chapter 15

  Case, there are no foreign proceedings pending with respect to the Debtor.

          3.       The Trustee's address is:

                  468A Notre-Dame Street
                  Repentigny, Quebec, J6A2T5
                  Canada

  Parties to Litigation Pending in the United States in Which the Debtor is a Party

         4.       There is currently one (1) case in the United States, to the Trustee's knowledge, in

  which the Debtor is a party. The Debtor is a defendant in a foreclosure action in the Supreme

  Court of the State of New York, County of St. Lawrence, with Index Number EFCV-19-155100,

 captioned Heritage Bank v. Paul H Benjamin et al. (the "State Court Case"). A motion for

 default judgment, summary judgment, collection of rent, appointment of rent receiver, and

 related relief (the "Motion for Default") is currently set to be heard in the State Court Case on

 January 10, 2020.

         5.       Upon information and belief, no answer to the State Court Case has been

 interposed by the BMA Partnership or the Debtor.

 Entities Against Which Provisional Relief is Sought Pursuant to 11 U.S.C. § 1519

        6.        The Trustee seeks provisional relief on behalf of the Debtor to stay the execution

 of assets of the Debtor and the application of section 362 of the Bankruptcy Code in the Debtor's



                                                   2
Case 19-31680-5-mcr        Doc 1    Filed 12/09/19 Entered 12/09/19 12:37:02          Desc Main
                                   Document      Page 9 of 14



  Chapter 15 Case on a provisional basis, against all known creditors of the Debtor and other

  interested parties, including without limitation, the following persons/entities:

                 a) Mr. Mathieu Roy
                    468A Notre-Dame Street
                    Repentigny, Quebec, J6A2T5
                    Canada

                 b) Howard Hoppenheim, Esq.
                     1214 Greene Ave.
                     Westmount, Quebec, H3Z2A3
                     Canada

                 c) Heritage Bank
                     210 Fifth Ave. SW
                     Olympia, Washington 98501

                     and

                    Counsel to Heritage Bank:
                    Davis Wright Tremaine, LLP
                    Attn: John M. Magliery, Esq.
                    1251 Avenue of the Americas, 21 st Floor
                    New York, New York 10020

                d) Benjamin Murphy Associates
                    20 Depot Street
                    Potsdam, New York 13676

                e) Edward F. Murphy
                    20 Depot Street
                    Potsdam, New York 13676

                f) Paul H. Benjamin
                    211 Sydney Cunningham
                    Beaconsfield, Quebec H9W6E4
                    Canada

                g) John Benjamin
                    260 Sherbrooke Street East, Suite 522
                    Montreal, Quebec H2X1E1
                    Canada

                    and



                                                  3
Case 19-31680-5-mcr   Doc 1    Filed 12/09/19 Entered 12/09/19 12:37:02   Desc Main
                              Document     Page 10 of 14



                 John Benjamin
                 c/o Benjamin News, Inc.
                 9600 Jean-Milot Villa
                 LaSalle, Quebec H8R1X7
                 Canada

              h) Benjamin Distribution, Inc.
                 101 Henry Bessemer
                 Quebec, Bois Des Filion J6Z4S9
                 Canada

              i) Laundry Center
                 20 & 22 Depot Street
                 Potsdam, New York 13676

             j) Two Degrees North
                20 & 22 Depot Street
                Potsdam, New York 13676

              k) Bark Avenue
                 20 & 22 Depot Street
                 Potsdam, New York 13676

             1) Village Diner
                20 & 22 Depot Street
                Potsdam, New York 13676

             m) Ikon Office
                20 & 22 Depot Street
                Potsdam, New York 13676

             n) Bruce Rogers
                20 & 22 Depot Street
                Potsdam, New York 13676

             o) Kelly Services
                20 & 22 Depot Street
                Potsdam, New York 13676

             p) ARC Retail
                20 & 22 Depot Street
                Potsdam, New York 13676

             q) Antiques Etc.
                20 & 22 Depot Street
                Potsdam, New York 13676


                                           4
Case 19-31680-5-mcr   Doc 1    Filed 12/09/19 Entered 12/09/19 12:37:02   Desc Main
                              Document     Page 11 of 14



              r) Lionlamb
                 20 & 22 Depot Street
                 Potsdam, New York 13676

              s) United States Geological Survey
                 20 & 22 Depot Street
                 Potsdam, New York 13676

              t) SLC ARC
                 20 & 22 Depot Street
                 Potsdam, New York 13676

              u) MacFadden-Dier Insurance
                 20 & 22 Depot Street
                 Potsdam, New York 13676

             v) Barbershop
                20 & 22 Depot Street
                Potsdam, New York 13676

             w) The Look
                20 & 22 Depot Street
                Potsdam, New York 13676

             x) Magic Comb
                20 & 22 Depot Street
                Potsdam, New York 13676

             y) Inspired Healing
                20 & 22 Depot Street
                Potsdam, New York 13676

             z) Potsdam U Store
                20 & 22 Depot Street
                Potsdam, New York 13676

             aa) N. Country Dental
                 20 & 22 Depot Street
                 Potsdam, New York 13676

             bb) Jazzercise
                 20 & 22 Depot Street
                 Potsdam, New York 13676




                                            5
Case 19-31680-5-mcr   Doc 1    Filed 12/09/19 Entered 12/09/19 12:37:02   Desc Main
                              Document     Page 12 of 14



              cc) Brooks Washburn, AIA
                  20 & 22 Depot Street
                  Potsdam, New York 13676

              dd) Crawford Technologies
                  20 & 22 Depot Street
                  Potsdam, New York 13676

              ee) St. Lawrence Oral Surgery
                  20 & 22 Depot Street
                  Potsdam, New York 13676

              ff) St. Lawrence County
                  20 & 22 Depot Street
                  Potsdam, New York 13676

              gg) Health Services
                  20 & 22 Depot Street
                  Potsdam, New York 13676

             hh) Family Dollar
                 145 1/2 Market Street
                 Potsdam, New York 13676

             ii) North Woods Dental
                  145 1/2 Market Street
                 Potsdam, New York 13676

             jj) T&R Wine
                  145 'A Market Street
                  Potsdam, New York 13676

             kk) Tomra
                 145 1/2 Market Street
                 Potsdam, New York 13676

             11) CJ's Kegs Cases & More
                 145 'A Market Street
                 Potsdam, New York 13676

             mm) Kerms Salon
               145 'A Market Street
               Potsdam, New York 13676




                                              6
Case 19-31680-5-mcr   Doc 1    Filed 12/09/19 Entered 12/09/19 12:37:02   Desc Main
                              Document     Page 13 of 14



              nn) Tri-Town Cleaners
                  145 1/2 Market Street
                  Potsdam, New York 13676

              oo) The Laundrey Center III
                  145 1/2 Market Street
                  Potsdam, New York 13676

              pp) Sapp Martial Arts
                  145 1/2 Market Street
                  Potsdam, New York 13676

              qq) Lifeplan
                  145 1/2 Market Street
                  Potsdam, New York 13676

              n) Thiftique
                  145 1/2 Market Street
                 Potsdam, New York 13676

              ss) Canton-Potsdam Hospital
                  145 1/2 Market Street
                  Potsdam, New York 13676

             tt) Green Jam LLC
                  145 1/2 Market Street
                 Potsdam, New York 13676

             uu) Sunoco
                 145 1/2 Market Street
                 Potsdam, New York 13676

             vv) Kidz Klozet & More
                 145 1/2 Market Street
                 Potsdam, New York 13676



                       -Remainder of Page Intentionally Left Blank-




                                            7
Case 19-31680-5-mcr          Doc 1    Filed 12/09/19 Entered 12/09/19 12:37:02              Desc Main
                                     Document     Page 14 of 14




           I declare under penalty of perjury under the laws of the United States of America that the

   foregoing is true and correct to the best of my knowledge, information and belief.


                                                AND I HAVE SIGNED:




                                                IVrat leu Roy
                                                Houle Roy, S.A.
                                                Trustee of Paul Harris Benjamin


   Solemnly affirmed before at Montreal,
   this     day of December, 2019



                      athg                                                 18.4
                                               tJ
                               (rO ?867 -2                         a fauel-e




                                                    8
